 

Exhibit 10.5

 

LEASE EXTENSION AGREEMENT

 

This Agreement (the “Extension Agreement”) is made by and between Southwest
Mineral Company, LLC, a New Mexico limited liability company (“Lessor”), and
Thrust Energy, Inc., a New Mexico corporation (“Thrust”), and Cebolla Roja, LLC,
a New Mexico limited liability company (“Cebolla”) (Thrust and Cebolla are
collectively referred to hereinbelow as the “Lessee”). The Lessor and Lessee are
collectively referred to hereinbelow as the “Parties.”

 

WHEREAS, AMREP Southwest, Inc., a New Mexico corporation (“Amrep”), and Outer
Rim Investments, Inc., a New Mexico corporation (“Outer Rim”) (Amrep and Outer
Rim are hereinafter collectively referred to as the “Original Lessors”), as
lessor, and Lessee, as lessee, entered into that certain Oil & Gas Lease and
Addendum dated September 8, 2014, for certain mineral rights in Sandoval County,
New Mexico (hereinafter the “Lease”); and

 

WHEREAS, the term of the Lease expires on September 8, 2018; and

 

WHEREAS, the Original Lessors conveyed all their right, title and interest in
the minerals and mineral rights subject to the Lease to Lessor pursuant to that
certain Mineral Rights Quitclaim Deed dated August 7, 2018, and recorded in the
office of the County Clerk of Sandoval County, New Mexico, on August 8, 2018, in
Book 421, Page 17859, as Document No. 2018017859; and

 

WHEREAS, the Parties desire to extend the term of the Lease upon the terms and
conditions contained in this Extension Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinbelow, the Parties hereby agree and covenant as follows:

 

1.All capitalized terms used in this Extension Agreement but not defined in this
Extension Agreement shall have the same meaning as used in the Lease.

 

2.The expiration date of the Primary Term of the Lease shall be extended from
September 8, 2018 to September 8, 2020.

 

3.The Lessee shall not pay an extension fee for the extension granted in Section
2 of this Extension Agreement, except as follows: if at any time during the Test
Period any Lessee Related Entity provides any Consideration to obtain, enter
into, option, extend or renew a lease for or an acquisition of any Minerals
within the exterior boundaries of Sandoval County, Bernalillo County, Santa Fe
County or Valencia County (collectively, the “Applicable Area”), Lessee agrees
to immediately pay Lessor an amount equal to the Consideration per Third Party
Acre multiplied by 54,793.24. Lessee is not obligated to extend any leases nor
to exercise any options to acquire any oil and gas leases.

 

For purposes of this Extension Agreement:

 

·“Consideration” means any kind or form of consideration, benefit, property,
money, amount or forbearance or anything else of value. If the Consideration is
not money, the Consideration shall be deemed to have a value equal to the fair
market value of the Consideration as determined by Lessor.

 



1 

 

 

·“Consideration per Third Party Acre” means an amount equal to the value of the
Consideration divided by the number of net mineral acres subject to the
applicable lease or acquisition.

 

·“Costs” means any pre-production, production, post-production or other costs or
expenses (including without limitation any costs or expenses of or relating to
exploration, drilling, equipping, processing, transportation, sales, capital,
depreciation, overhead, administration, gathering, compressing, storing,
marketing or other activities).

 

·“Lessee Related Entity” means the Lessee, Thrust, Cebolla or any entity owned
or controlled, in whole or in part, by the Lessee, Thrust, Cebolla or by one or
more of the past, current or future officers, managers, stockholders or members
of the Lessee, Thrust or Cebolla. The Lessee, Thrust and Cebolla represent and
warrant that James C. Manatt, Jr., F. Andrew Grooms and Christopher Carameros
are current officers, managers, stockholders and/or members of the Lessee,
Thrust or Cebolla.

 

·“Minerals” means any minerals or mineral rights, including without limitation
any oil, gas, oil rights or gas rights.

 

·“Test Period” means the period of time from and including September 8, 2017
through and including September 8, 2020.

 

4.Upon execution of this Extension Agreement, Lessee shall assign, or shall
cause their affiliate to assign, an ORRI to Lessor on any and all rights, titles
and interests in, to, under or relating to Minerals (whether such Minerals are a
result of acquisition, lease, option or otherwise) presently or hereinafter
owned by, leased by, optioned by or otherwise subject to the control of any
Lessee Related Entity in any part of the Applicable Area for the period of time
equal to the period of time of such Lessee Related Entity’s ownership, lease,
option or other control (including without limitation any extensions, renewals
or modifications of such ownership, lease, option or other control). If the
applicable Minerals are not owned, leased, optioned or otherwise subjected to
the control of Lessee (but rather are owned, leased, optioned or otherwise
subjected to the control of a Lessee Related Entity other than Lessee) and
Lessee is unable to secure the assignment contemplated by the prior sentence
within thirty (30) days after the date of this Extension Agreement as to
existing leases, options or other control documents or within fifteen (15) days
after the effective date of any future leases, options or other control
documents, Lessor may, in its sole discretion, obtain one or more of the
following remedies: (i) immediately terminate the Lease and Lessee shall have no
further rights thereunder; and/or (ii) seek any and all other remedies available
at law or in equity including injunctive relief and specific performance.

 

Lessee represents and warrant that all rights, titles and interests in, to,
under or relating to Minerals (whether such Minerals are a result of
acquisition, lease, option or otherwise) presently owned by, leased by, optioned
by or otherwise subject to the control of any Lessee Related Entity in any part
of the Applicable Area is solely owned by, leased by, optioned by or otherwise
subject to the control of Lessee and no other Lessee Related Entity.

 



2 

 

 

Lessee covenants that all rights, titles and interests in, to, under or relating
to Minerals (whether such Minerals are a result of acquisition, lease, option or
otherwise) hereinafter owned by, leased by, optioned by or otherwise subject to
the control of any Lessee Related Entity in any part of the Applicable Area
shall be solely owned by, leased by, optioned by or otherwise subject to the
control of Lessee and no other Lessee Related Entity.

 

Lessee does not warrant title to any Minerals subject to the ORRI and Lessor
accepts the ORRI on this basis. The ORRI assigned hereunder shall be on a net
mineral acre basis presently or hereinafter owned by, leased by, optioned by or
otherwise subject to the control of any Lessee Related Entity in any part of the
Applicable Area and is subject to spacing unit pooling provisions as approved by
the New Mexico Oil Conservation Division, but the gross proceeds to which the
ORRI apply shall include any cost recovery obtained by any Lessee Related Entity
in connection with such pooling provision or otherwise.

 

For the purpose of this Extension Agreement, “ORRI” means an overriding royalty
interest of one percent (1%) of one hundred percent (100%) of (i) the gross
proceeds (including without limitation premiums and special credits) from the
sale (or, when used by or sold to any Lessee Related Entity, one percent (1%) of
one hundred percent (100%) of the market value at the point of sale or use
thereof) of any and all Minerals, without any deduction whatsoever for any
Costs, (ii) any and all advance payments and take-or-pay payments received by
any Lessee Related Entity arising out of or relating to the Applicable Area, and
(iii) Consideration received by any Lessee Related Entity as a result of any
final judgment or settlement of any of any contractual, common law, statutory or
administrative claim that relates or pertains to the Applicable Area or the
agreement of any Lessee Related Entity to modify, release, cancel or terminate
any agreement relating or pertaining to the Applicable Area. The ORRI granted in
this Extension Agreement shall apply to every extension, renewal or modification
of any ownership, lease, option or other control of any and all Minerals
presently or hereinafter owned by, leased by, optioned by or otherwise subject
to the control of any Lessee Related Entity in any part of the Applicable Area.
The ORRI granted in this Extension Agreement shall apply to any new ownership,
lease, option or other control of any and all Minerals presently or hereinafter
owned by, leased by, optioned by or otherwise subject to the control of any
Lessee Related Entity in any part of the Applicable Area. All of the express and
implied covenants of the Lease shall be equally applicable to the ORRI.

 

Any other provision hereof to the contrary notwithstanding, any right granted or
reserved herein for Lessor to receive an ORRI under this Extension Agreement
shall, in any event, terminate one day prior to the expiration of 21 years after
the death of the survivor of all descendants of Donald Trump, President of the
United States, who are living on the effective date of this Extension Agreement.

 

5.At any time prior to September 8, 2020, Lessee may elect to renew the Lease in
accordance with the terms of the Lease by paying Lessor the payment required
therein to initiate the full term of the Option Lease. Any such renewal shall
not affect, amend or negate the ORRI or any other rights granted to Lessor under
this Extension Agreement.

 

6.In the event of a conflict between the terms of the Lease and this Extension
Agreement, the terms of this Extension Agreement shall prevail.

 



3 

 

 

7.The Parties agree that this Extension Agreement is a covenant running with the
Applicable Area and that it touches and concerns the Applicable Area. Thrust
shall reimburse Lessor for any and all costs and expenses in connection with
recording the Lease and/or the Extension Agreement in each of the counties
within the Applicable Area.

 

8.The foregoing constitutes the entire agreement between the Parties and, other
than the Lease, there are no other verbal or written terms, obligations or
agreements not written herein between the Parties.

 

[Signature Pages Follow]

 

4 

 

  

IN WITNESS WHEREOF, the Parties have executed this Extension Agreement as of
September 7, 2018.

 

LESSOR:

 

SOUTHWEST MINERAL COMPANY, LLC,

a New Mexico limited liability company

 

By:/s/ Jarrod D. Likar                               

Name: Jarrod D. Likar

Title: Vice President – Land Development

 

 

 



STATE OF NEW MEXICO )   )ss: COUNTY OF SANDOVAL )

 

This instrument was acknowledged before me on September 7, 2018, by Jarrod D.
Likar, Vice President – Land Development of SOUTHWEST MINERAL COMPANY, LLC, a
New Mexico limited liability company, on behalf of said company.

 

  /s/ Matthew M. Spangler     NOTARY PUBLIC  

My Commission Expires:

9-24-2019

  

5 

 

  

LESSEE:

 



THRUST ENERGY, INC.,   CEBOLLA ROJA, LLC,   a New Mexico corporation   a New
Mexico limited liability company           By: /s/ James C. Manatt, Jr.        
By: /s/ Christopher Carameros               Name: James C. Manatt, Jr.  
     Name: Christopher Carameros        Title: President / CEO        Title:
Authorized Member  



 

 

 



STATE OF NEW MEXICO )   )ss: COUNTY OF CHAVEZ )

  

This instrument was acknowledged before me on September 7, 2018, by James C.
Manatt, Jr., President/CEO of THRUST ENERGY, INC., a New Mexico corporation, on
behalf of said corporation.

 



  /s/ Debra Franks     NOTARY PUBLIC  

My Commission Expires:

1-19-2022

  

 

 

STATE OF NEW MEXICO )   )ss: COUNTY OF CHAVEZ )

 

 

This instrument was acknowledged before me on September 7, 2018, by Christopher
Carameros, Authorized Member of CEBOLLA ROJA, LLC, a New Mexico limited
liability company, on behalf of said company.

 



  /s/ Alice Chavez     NOTARY PUBLIC  

My Commission Expires:

7-15-2022

 



6 

 

 

 

 

